DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) filed December 8, 2020 for application 16/160,955.
Claims 1, 3-4, 9, 11-12, 17, and 19-20 have been amended.  No claims have been added.  No claims have been deleted.  Claims 1-21 have been examined.
The objections and rejections form the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 4-7, 9-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vali (Vali et al., US 9,430,735 B1) in view of Van Sickle (Van Sickle et al., US 2019/0243635 A1).

Regarding claim 1, Vali teaches A memory device (Vali, col 1, lines 16-20 ‘The present disclosure relates generally to memory and in particular, in one or more embodiments, the present disclosure relates to methods and apparatus for facilitating neural network operations in a memory device.’   See also FIG. 5A that discloses a memory device 500.) 
to perform in-memory computations (Vali, col 4, lines 6-8,  The neuron model 200 includes a function, such as a Summation function 204, to process signals received on the one or more inputs 202.’  See also Vali, column 6, lines 19-36 for a detailed description of the “sense operation” that performs a summation.   See also Vali column 4, lines 16-35 for additional functions that the sense operation may perform such as a sigmoid function.), 
the memory device comprising: an input interface to receive information while the memory device is coupled to a memory controller via the input interface (Vali, col 8, lines 53-56, ‘Controller 530 might further comprise an input/output (e.g., bi-directional) interface 538 configured to transfer and/or received data and/or commands into and out of the controller 530.’  Vali, col 10, lines 51-55, ‘The operating characteristics of a neural network according to various embodiments of the present disclosure might be at least partially defined by programming the memory cells used in neuron models comprising the neural network to various data states.’   Note the input interface is continuously coupled to a memory controller, thus the input interface may receive information while the memory device is coupled to the memory controller. ), 
wherein the information comprises first data; (Vali, col 22, lines 38-42, ‘command and address signals could be received at inputs separate from those receiving the data signals, or data signals could be transmitted serially over a single I/O line of I/O bus 1134.’)
a memory array to store the first data; (Vali, column 12, lines 20-28, ‘Referring to FIG. 6, a portion of a memory array of a memory device might be configured (e.g., partitioned) 600 to facilitate a neural network. The partition might comprise the entire array of memory cells or might comprise a part of the memory array. For example, portions of particular blocks, sectors, pages and/or strings of memory cells can be configured to facilitate a neural network operating mode according to various embodiments of the present disclosure.’)
first circuitry coupled to the memory array, (Vali, col 7, lines 53-59, ‘Controller 530 might further comprise an input/output (e.g., bi-directional) interface 538 configured to transfer and/or receive data and or commands into and out of the controller 530, for example. Interface 538 may comprise a multi-signal bus, for example.’ where Controller 530 is an example of first circuitry coupled to the memory array composed of memory cells such as memory cells 410, 412, 414 shown in Fig. 4 an column 5, line 3, and memory cell 502 shown in Fig. 5A. )
second circuity coupled to the first circuitry and to the memory array, (Vali column 11, lines 29-30 ‘As discussed above, FIG. 5A illustrates two neuron models as indicated by 540 and 542.’ which include neuron model circuitry 540 and 542.) 
the second circuitry comprising: multiple in-memory compute circuits comprising a first in-memory compute circuit and a second in-memory compute circuit (Vali, FIG. 5A, where neuron model  540 is an example of a first in-memory compute circuit and neuron model 542 is an example of a second in-memory compute circuit.  See Vali, column 6, lines 19-36 for a detailed description of the “sense operation” performed by the sense circuitry including a summation step ‘For example, the bit line current on BL 408 comprises a sum of the current, if any, flowing through each string of memory cells responsive to the conductive state of the selected memory cells of strings 402 and 404.”   See also Vali column 4, lines 16-35 for additional functions that the neuron model function may perform such as a sigmoid function.    The neuron model operations of Vali encompass the neural network operations shown in Figure 2)
and switch circuitry coupled between the memory array and the multiple in-memory compute circuits (Vali teaches that individual lines are selected in column 8, lines 15-18, ‘The input nodes to the neuron model 540 might be represented by the word lines 5241, 5261 coupled to the two selected memory cells comprising the neuron model 540.‘  Vali teaches that memory cells are selected based on source select gates in column 3, lines 6-7.  As is well known in the art, a selection gate/circuit is an example of switch circuitry.  )
wherein after the memory device is transitioned to the configuration (  Second circuit 430 is transitioned to the new configuration after it is received and implemented by the Controller 530.  See  Vali, col 16, lines 52-55, ‘word line drivers, such as those described with respect to FIG. 7A-7B, are configured to facilitate various memory device operations, such as sense (e.g., read), write and erase operations.’.  Vali, col 8, 7-10, ‘The word line register 532 facilitates the configuration of the word line drivers 534, 536 responsive to the received input values’.   Second circuit is downstream of word lines 0 to 3 shown in Fig. 4 and world lines shown in Fig. 5A, thus it’s operation is adjusted after the controller transitions to the new configuration), 
the second circuity is to: automatically perform the sequence of operations, based on the configuration (Vali, col 6, lines 46-48, ‘Sense circuitry 430 is configured to respond to the bit line current and generate an output responsive to the bit line current.’ ), 
to generate second data, (Vali column 6, lines 36-39 ‘Sensory circuitry 430 is configured to respond to the bit line current and generate an output responsive to the bit line current.’   See also FIG. 6, elements 608, 610, 612, 614, 616, and 618 and supporting paragraphs in column 12, line 25 through column 17, line 55 that disclose level 1 output is sent to the controller (element 608), and then becomes input to the neuron model (elements 610 and 612))
wherein the second circuity is to: operate the switch circuitry to enable the first in-memory compute circuit to receive from the memory array a first bit of the first data: (Vali FIG. 4, discloses a plurality of word lines to select from Sector J word Lines and Sector J+1 world one or more concurrently selected memory cells of one or more strings of memory cells coupled to a common bit line.’  Vali, column 5, lines 28-32, Vali teaches that memory cells are selected based on source select gates in column 3, lines 6-7.  As is well known in the art, a selection gate/circuit is an example of switch circuitry. )
perform a first in-memory computation of the sequence with the first in-memory computed circuit based on the an access of the first data stored at the memory array (Vali column 6, lines 36-39 ‘Sensory circuitry 430 is configured to respond to the bit line current and generate an output responsive to the bit line current’ where the bit line current is driven by and is an example of first data stored at the memory array.   See Vali, column 6, lines 19-36 for a detailed description of the “sense operation” performed by the neuron model 540 that performs a summation.   See also Vali column 4, lines 16-35 for additional functions that the sense operation may perform such as a sigmoid function.  See also FIG.4, elements 402 and 404 and column 5, lines 5-10 that show that shows the bit lines are also coupled to memory cells 402 and 404.   The output of the sense operation sent over the output line is stored in the word line register 532 where it then may be sent to the memory array for storage.  Vali, column 8, lines 52-56 ‘Upon completion of the first sense operation of the neuron models 540 and 542, the word line register 532 receives the sensed data values transferred over the output signal lines 520, 522 and stores them in the word line register. See also Vali, column 7, lines 45-53 ‘The word line register 532 can be configured to store data representative of particular voltages to be applied to word lines 524, 526 coupled to the strings of memory cells 502-508 during operation of the memory device’).
wherein a result of the first in-memory computation is to be stored at the memory array (Vali, col 13, ‘The transferred neural network output data can be transferred to additional circuitry of the memory device, such as data registers or other controlling circuitry configured to store the transferred neural network output data, for example. ’   The output of the sense operation sent over the output line is stored in the word line register 532 where it then may be sent to the memory array.  Vali, column 8, lines 52-56 ‘Upon completion of the first sense operation of the neuron models 540 and 542, the word line register 532 receives the sensed data values transferred over the output signal lines 520, 522 and stores them in the word line register. See also Vali, column 7, lines 45-53 ‘The controller 530 comprises an access line (e.g., word line) register 532. The word line register 532 can be configured to store data representative of particular voltages to be applied to word lines 524, 526 coupled to the strings of memory cells 502-508 during operation of the memory device, for example. Controller 530 further comprises word line drivers 534,536. The word line drivers 534, 536 are configured to generate and apply particular voltages to the word lines 524, 526, such as responsive to data stored in the word line register 532, during operation of the memory device 500.‘); 
operate the switch circuitry to enable the second in-memory compute circuit to receive from the memory array a second bit based on the result of the first in-memory computation;   (Vali FIG. 4 and column 6, lines 8-10, ’the input potentials may comprise output signals generated previously by other neurons models of the memory device for example.   selected memory cell from string 402 and concurrently a selected memory cell from string 404, such as memory cells 410 and 410, for example.’ Vali teaches that memory cells are selected based on source select gates in column 3, lines 6-7.  As is well known in the art, a selection gate/circuit is an example of switch circuitry. )
and perform a second in-memory computation of the sequence with the second in-memory compute circuit based on the result of the first in-memory computation (Vali FIG. 4 and column 6, lines 8-10, ’the input potentials may comprise output signals generated previously by other neurons models of the memory device for example.’  See also Vali column 6, lines 36-39 ‘Sensory circuitry 430 is configured to respond to the bit line current and generate an output responsive to the bit line current.’   Thus there is second data generated by the neuron model which is based on the output from an earlier neuron model.  See also Fig. 8. that shows multiple nodes performing in-memory computations in a pipeline fashion.  See also Fig. 6, element 612 “receive level 1 output data at inputs of level 2 neuron models’. and element 614 ‘perform second sense operation on memory cells comprising level 2 neuron models’.);
and store the second data to the memory array (Vali, FIG 6, element 610 ‘transfer level 1 output data to controller’.   See also Vali, col 13, ‘The transferred neural network output data can be transferred to additional circuitry of the memory device, such as data registers or other controlling circuitry configured to store the transferred neural network output data, for 
and an output interface (Vali, FIG. 5C output line 522, and column 7, lines 25-42) to couple the memory device to another device other than the memory controller (Vali, Fig 11 and column 20, lines 18-13, Fig. 11 discloses a processor 1130 which is a memory access device separate from the memory device that contains the memory controller.), the output interface (Vali, FIG. 5C output line 522, and column 7, lines 25-42) to communicate the second data from the memory device to the other device (See Vali, FIG. 5C element sensory circuitry 518 that outputs signals via output line 522 to the controller, and per Vali, column 10, lines 1-9, the controller in turn reports status to the processor.), the output interface distinct from the input interface (See Vali, FIG 6, note that output line 522 is distinct from input interface 538.).  
Vali discussed partitioning and programming the neural network memory in col 12, lines 17-35.  However, Vali does not explicitly discuss that programming involves an ordered list of instructions.    Thus Vali does not explicitly disclose information comprises first data, and an ordered list of instructions which specifies a sequence of operations; and the first circuitry to transition the memory device to a configuration after the ordered list of instructions is received via the input interface. 
Vali, col 20, lines 30-33, discloses ‘In general, however, the embodiments described herein are adaptable to any array architecture permitting generation of a data signal indicative of the data state of each memory cell.’   Van Sickle, of another field of endeavor, further discloses updating software (an example of an ordered list of instructions) on a memory and an ordered list of instructions which specifies a sequence of operations (Van Sickle discloses downloading an order list of instructions in paragraph [0014] ‘once verified, the controller replaces its software with the update and restarts to run the update’.   Thus the commands downloaded by Vali, in the solution of Vali in view of Van Sickle, would come from the software download of Van Sickle and update the plurality of Neural Network 300 and Neural Model elements 200 of Vali which is an example of an ordered list of instructions which specified a sequence of operations.); and the first circuitry to transition the memory device to a configuration after the ordered list of instructions is received via the input interface (Van Sickle [0014] which runs the software (a sequence of operations) only after the controller has been updated). 
Vali and Van Sickle are in a similar field of endeavor as both relate to memory controllers directed to DRAM devices.   Thus it would have been obvious to one of ordinary skill before the time of the claimed invention to incorporate the software update process of Van Sickle into the solution of Vali.   One would have been motivated to do so in order to (Van Sickle [0014]) correct errors or increase the efficiency of tasks.

Regarding claim 2, The combination of Vali and Van Sickle teaches all of the limitations of claim 1 above.  Vali further teaches wherein the second circuity to automatically perform the sequence of operations comprises the second circuity to sequentially communicate signals from the memory array each to a different respective Boolean logic circuit (Vali, col 4, lines 5-8, ‘The number of inputs of a particular neuron model might be one to N. The neuron model 200 includes a function, Such as a Summation function 204, to process signals received on the one or more inputs 202’, where a summation is an example of a Boolean function.’     See also Vali col 4, lines 29-35, ‘The generated output value at the output 220 can be applied to one or more additional neuron models (e.g., Such as to inputs 202 of different neuron models) which comprise a neural network of neuron models according to various embodiments of the present disclosure. ’).  

Regarding claim 4, The combination of Vali and Van Sickle teaches all of the limitations of claim 3 above.  Vali further teaches wherein the memory device is to automatically perform a sequence of multiple data transfers with the other device (Vali, FIG. 5C and column 7, lines 25-42 discloses output lines 520 and 522 are activated responsive to sense circuitry 516 and 518.   Output lines 520 and 522 are fed to the controller and then in turn to processor 1130.  See also Vali, Fig 11 and column 20, lines 18-13, Fig. 11 discloses a processor 1130 which is a memory access device separate from the memory device that contains the memory controller.).  

Regarding claim 5, The combination of Vali and Van Sickle teaches all of the limitations of claim 1 above.  Vali further teaches wherein the sequence of operations includes an operation to read the first data from another memory device (Vali, column 5, lines 13-18, notes that a sense is an example of a read ‘For example, the sense circuitry 430 can latch single during a sense operation (e.g., read operation) performed on one or more memory cells coupled to the bit line 408. ’  Vali, column 13, lines 12-17 explains that the 2nd level of neural models sense/read the output from the previous neural mode (an example of a memory device) ‘A second sense operation 614 of the neural models comprising the second level of neural models can be performed. Output signals (e.g., output data) are generated 616 responsive to the second sense operation performed 614 on the second level of neural models.).  

Regarding claim 6,  The combination of Vali and Van Sickle teaches all of the limitations of claim 1 above.  Vali further teaches wherein: the input interface further to receive third data and second instructions via the input interface (Vali, col 8, lines 53-56, ‘Controller 530 might further comprise an input/output (e.g., bi-directional) interface 538 configured to transfer and/or received data and/or commands into and out of the controller 530.’) wherein the second instructions indicate a second sequence of operations (Vali, column 11, lines 7-13, ‘For example, the sense circuitry (e.g., sense circuitry 516, 518 shown in FIG. 5A) can be configured to affect the manner in which output data corresponding to currents sensed during read operations are determined. For example, the gain of amplifier circuitry comprising the sense circuitry might be adjusted. The gain might be permanently configurable’   Vali, col 16, lines 52-55, ‘Word line drivers, such as those described with respect to FIG. 7A-7B, are configured to facilitate various memory device operations, such as sense (e.g., read), write and erase operations.’); 
the memory array further to store the third data (All of the output data of Vali may be stored. Vali, FIG 6, element 610 ‘transfer level 1 output data to controller’.   See also Vali, col 13, ‘The transferred neural network output data can be transferred to additional circuitry of the memory device, such as data registers or other controlling circuitry configured to store the transferred neural network output data, for example. ’); 
the first circuitry further to provide a second configuration of the memory device  (Vali, column 11, lines 7-13, ‘For example, the sense circuitry (e.g., sense circuitry 516, 518 shown in FIG. 5A) can be configured to affect the manner in which output data corresponding to currents sensed during read operations are determined. For example, the gain of amplifier circuitry comprising the sense circuitry might be adjusted. The gain might be permanently configurable’) based on the second instructions (Vali, col 8, lines 53-56, ‘Controller 530 might further comprise an input/output (e.g., bi-directional) interface 538 configured to transfer and/or received data and/or commands into and out of the controller 530.’); 
the second further to: automatically perform the second sequence of operations, based on the second configuration (Vali, col 13, lines 8-18, ‘Thus, the memory cells of the neural models of the second level of neural network receive 612 their respective inputs by the potential of the word lines generated responsive to the output data generated during the first sense operation. A second sense operation 614 of the neural models comprising the second level of neural models can be per formed. Output signals (e.g., output data) are generated 616 responsive to the second sense operation performed 614 on the second level of neural models.’), 
to generate fourth data (See Vali, FIG. 8 that shows this process may be repeated P times.  See also Vali, column 14, lines 13-17, ‘P per string might be 32, 64, 12, or more’); 
and store the fourth data to the memory array ( See also Vali, col 13, ‘The transferred neural network output data can be transferred to additional circuitry of the memory device, such as data registers or other controlling circuitry configured to store the transferred neural network output data, for example. ’); ); 
and the output interface further to communicate the fourth data from the memory device ( See also Vali, col 13, ‘The transferred neural network output data can be transferred to additional circuitry of the memory device, such as data registers or other controlling circuitry configured to store the transferred neural network output data, for example.’).  

Regarding claim 7, The combination of Vali and Van Sickle teaches all of the limitations of claim 1 above.  Vali further teaches wherein the second circuitry to perform the sequence of operations comprises the second circuitry to perform a bit-serial computation (Vali, column 13, lines 12-17, ‘A second sense operation 614 of the neural models comprising the second level of neural models can be performed. Output signals (e.g., output data) are generated 616 responsive to the second sense operation performed 614 on the second level of neural models.’   Vali, column 4, lines 5-9, ‘The neuron model 200 includes a function, Such as a Summation function 204, to process signals received on the one or more inputs 202.’).  

Regarding claim 9, Vali teaches  A method at a memory device (Vali, column 1, lines 17-19, ‘the present disclosure relates to methods and apparatus for facilitating neural network operations in a memory device.’)
for performing an in-memory computation (Vali, col 4, lines 6-8,  The neuron model 200 includes a function, such as a Summation function 204, to process signals received on the one or more inputs 202.’  See also Vali, column 6, lines 19-36 for a detailed description of the “sense operation” that performs a summation.   See also Vali column 4, lines 16-35 for additional functions that the sense operation may perform such as a sigmoid function.), 
the method comprising: receiving information via an input interface of the memory device, wherein a memory controller is coupled to the memory device via the input interface (Vali, col 8, lines 53-56, ‘Controller 530 might further comprise an input/output (e.g., bi-directional) interface 538 configured to transfer and/or received data and/or commands into and out of the controller 530.’  Vali, col 10, lines 51-55, ‘The operating characteristics of a neural network according to various embodiments of the present disclosure might be at least partially defined by programming the memory cells used in neuron models comprising the neural network to various data states.’), 
wherein the information comprises first data,  (Vali, col 16, lines 52-55, ‘Word line drivers, such as those described with respect to FIG. 7A-7B, are configured to facilitate various memory device operations, such as sense (e.g., read), write and erase operations.’);  
storing the first data to a memory array of the memory device (Vali, column 12, lines 20-28, ‘Referring to FIG. 6, a portion of a memory array of a memory device might be configured (e.g., partitioned) 600 to facilitate a neural network. The partition might comprise 
automatically performing the sequence of operations, based on the configuration, to generate second data (Vali, col 6, lines 46-48, ‘Sense circuitry 430 is configured to respond to the bit line current and generate an output responsive to the bit line current.’   See also Fig. 2.), 
wherein the automatically performing comprises Vali discussed partitioning and programming the neural network memory in col 12, lines 17-35.  
However, Vali does not explicitly discuss that programming involves an ordered list of instructions.    Thus Vali does not explicitly disclose information comprises first data, and an ordered list of instructions which specifies a sequence of operations; and transitioning the memory device to a configuration after the ordered list of instructions is received via the input interface: after the transitioning. 
Vali, col 20, lines 30-33, discloses ‘In general, however, the embodiments described herein are adaptable to any array architecture permitting generation of a data signal indicative of the data state of each memory cell.’   Van Sickle, of another field of endeavor, further discloses updating software (an example of an ordered list of instructions) on a memory controller which is an example of an architecture permitting generation of a data signal indicative of the data state of each memory cell.  Thus Van Sickle further discloses and an ordered list of instructions which specifies a sequence of operations (Van Sickle discloses downloading an order list of instructions in paragraph [0014] ‘once verified, the controller 
after the transitioning, automatically performing (the Neural Network model of Vali is not executed until after the software update as described by Van Sickle [0014]. )
transitioning the memory device to a configuration after the ordered list of instructions is received via the input interface (Van Sickle [0014] which runs the software (a sequence of operations) only after the controller has been updated). 
Vali and Van Sickle are in a similar field of endeavor as both relate to memory controllers directed to NAND devices.   Thus it would have been obvious to one of ordinary skill before the time of the claimed invention to incorporate the software update process of Van Sickle into the solution of Vali.   One would have been motivated to do so in order to (Van Sickle [0014]) correct errors or increase the efficiency of tasks.
The remainder of claim 9 recites limitations described in claim 1 above, and thus are rejected based on the teachings and rationale as described in claim 1 above.

Regarding claim 10, the combination of Vali and Van Sickle teaches all of the limitations of claim 9 above.  Vali further teaches wherein automatically performing the sequence of operations comprises sequentially communicating signals from the memory array each to a different respective Boolean logic circuit (Vali, col 4, lines 5-8, ‘The number of inputs of a particular neuron model might be one to N. The neuron model 200 includes a function, Such as a Summation function 204, to process signals received on the one or more inputs 202’, where a summation is an example of a Boolean function.’     See also Vali col 4, lines 29-35, ‘The generated output value at the output 220 can be applied to one or more additional neuron models (e.g., Such as to inputs 202 of different neuron models) which comprise a neural network of neuron models according to various embodiments of the present disclosure.’).  

Regarding claim 12, the combination of Vali and Van Sickle teaches all of the limitations of claim 11 above.  The remainder of claim 12 recites limitations described in claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.  

Regarding claim 13, the combination of Vali and Van Sickle teaches all of the limitations of claim 9 above.  The remainder of claim 13 recites limitations described in claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.  


Regarding claim 14, the combination of Vali and Van Sickle teaches all of the limitations of claim 9 above.  The remainder of claim 14 recites limitations described in claim 7 above, and thus are rejected based on the teachings and rationale as described in claim 7 above.  

Regarding claim 16, the combination of Vali and Van Sickle teaches all of the limitations of claim 9 above.   Vali further teaches the method further comprising: receiving third data and second instructions via the input interface (Vali, col 8, lines 53-56, ‘Controller 530 might further comprise an input/output (e.g., bi-directional) interface 538 configured to transfer and/or received data and/or commands into and out of the controller 530.’) 
wherein the second instructions indicate a second sequence of operations (Vali, column 11, lines 7-13, ‘For example, the sense circuitry (e.g., sense circuitry 516, 518 shown in FIG. 5A) can be configured to affect the manner in which output data corresponding to currents sensed during read operations are determined. For example, the gain of amplifier circuitry comprising the sense circuitry might be adjusted. The gain might be permanently configurable’   Vali, col 16, lines 52-55, ‘Word line drivers, such as those described with respect to FIG. 7A-7B, are configured to facilitate various memory device operations, such as sense (e.g., read), write and erase operations.’), 
storing the third data to the memory array (All of the output data of Vali may be stored. Vali, FIG 6, element 610 ‘transfer level 1 output data to controller’.   See also Vali, col 13, ‘The transferred neural network output data can be transferred to additional circuitry of the memory device, such as data registers or other controlling circuitry configured to store the transferred neural network output data, for example. ); 
providing a second configuration of the memory device (Vali, column 11, lines 7-13, ‘For example, the sense circuitry (e.g., sense circuitry 516, 518 shown in FIG. 5A) can be configured to affect the manner in which output data corresponding to currents sensed during read operations are determined. For example, the gain of amplifier circuitry comprising the sense circuitry might be adjusted. The gain might be permanently configurable’) based on the second instructions (Vali, col 8, lines 53-56, ‘Controller 530 might further comprise an input/output (e.g., bi-directional) interface 538 configured to transfer and/or received data and/or commands into and out of the controller 530.’); 
automatically performing the second sequence of operations, based on the second configuration (Vali, col 13, lines 8-18, ‘Thus, the memory cells of the neural models of the second level of neural network receive 612 their respective inputs by the potential of the word lines generated responsive to the output data generated during the first sense operation. A second sense operation 614 of the neural models comprising the second level of neural models can be per formed. Output signals (e.g., output data) are generated 616 responsive to the second sense operation performed 614 on the second level of neural models.’), 
to generate fourth data (See Vali, FIG. 8 that shows this process may be repeated P times.  See also Vali, column 14, lines 13-17, ‘P per string might be 32, 64, 12, or more’); 
storing the fourth data to the memory array (See also Vali, col 13, ‘The transferred neural network output data can be transferred to additional circuitry of the memory device, such as data registers or other controlling circuitry configured to store the transferred neural network output data, for example. ’);
and  communicating the fourth data from the output interface of the memory device (See also Vali, col 13, ‘The transferred neural network output data can be transferred to additional circuitry of the memory device, such as data registers or other controlling circuitry configured to store the transferred neural network output data, for example.’).




Regarding claim 3, The combination of Vali and Van Sickle teaches all of the limitations of claim 1 above.  Vali further teaches wherein the output interface (Vali, FIG. 5C output line 522, and column 7, lines 25-42) to communicate the second data comprises the memory device to automatically communicate with the other device, via the output interface, independent of any explicit command from the memory controller to communicate with the other device (Vali, col 13, lines 8-18, ‘Thus, the memory cells of the neural models of the second level of neural network receive 612 their respective inputs by the potential of the word lines generated responsive to the output data generated during the first sense operation. A second sense operation 614 of the neural models comprising the second level of neural models can be per formed. Output signals (e.g., output data) are generated 616 responsive to the second sense operation performed 614 on the second level of neural models.’   The second level of the neural network performs its operation automatically in response to the presence of the output from the first sense operation, and this is independent of any explicit command from the memory controller. )
However, the combination of Vail and Van Sickle does not explicitly disclose wherein the other device comprises a second memory device. 
Kim, of a similar field of endeavor, further discloses wherein the other device comprises a second memory device (Kim, column 1, lines 45-49 ‘a first memory device configured to 
Vali, Van Sickle, and Kim are in a similar field of endeavor as all relate to memory controllers directed to DRAM devices.    Thus it would have been obvious before the effectively filed date of the claimed invention to incorporate the parallel processing by multiple memory devices as disclosed by Kim into the solution of Vail and Van Sickle.   One would be motivated to do so in order to (Kim, column 1, lines 31-37), process a huge amount of computations such as neural network computations in parallel therefore (Kim, column 6, lines 29-31) arithmetic processing speed may be increased and cost for implementing a neural network system may be reduced.

Regarding claim 11, the combination of Vali and Van Sickle teaches all of the limitations of claim 9 above.  Vali further teaches wherein communicating the second data comprises automatically communicating with the other device, via the output interface, independent of any explicit command from the memory controller to communicate with the other  device, responsive to the output data generated during the first sense operation. A second sense operation 614 of the neural models comprising the second level of neural models can be per formed. Output signals (e.g., output data) are generated 616 responsive to the second sense operation performed 614 on the second level of neural models.’   The second level of the neural network performs its operation automatically in response to the presence of the output from the first sense operation, and this is independent of any explicit command from the memory controller.)
However, the combination of Vail and Van Sickle does not explicitly disclose wherein the other device comprises a second memory device. 
Kim, of a similar field of endeavor, further discloses wherein the other device comprises a second memory device (Kim, column 1, lines 45-49 ‘a first memory device configured to receive data and first information .. generate an arithmetic result by performing arithmetic processing... and output the arithmetic result through an interface that communicates with at least one other memory device; and a second memory device configured to receive the arithmetic result from the first memory device through the interface’.   Thus the combination of Vail and Van Sickle that discloses a Neural Network  that may be implemented in DRAM memory (Vail column 1, line 29) and that performs various functions such as (Vail, column 4, lines 2-35) addition, threshold level checking, and a sigmoid function which are examples of arithmetic functions, may be computed by one memory device with a neural network function 
Vali, Van Sickle, and Kim are in a similar field of endeavor as all relate to memory controllers directed to DRAM devices.    Thus it would have been obvious before the effectively filed date of the claimed invention to incorporate the parallel processing by multiple memory devices as disclosed by Kim into the solution of Vail and Van Sickle.   One would be motivated to do so in order to (Kim, column 1, lines 31-37, process a huge amount of computations such as neural network computations in parallel therefore (Kim, column 6, lines 29-31) arithmetic processing speed may be increased and cost for implementing a neural network system may be reduced.


Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vali in view of Van Sickle as applied to claims 1 and 9 above and further in view of  Sze (A paper available online at https://ieeexplore.ieee.org/abstract/document/8114708 and attached to this office action titled “Efficient Processing of Deep Neural Networks: A Tutorial and Survey”, by Vivienne Sze, Yu-Hsin Chen, Tien-Ju Yang, and Joel Emer, dated Aug 12, 2017.).

Regarding claim 8,  the combination of Vali and Van Sickle teaches all of the limitations of claim 1 above.  However, the combination does not explicitly teach wherein the memory array comprises static random access memory cells .  
wherein the memory array comprises static random access memory cells (Sze, page 19, column 1, lines 32-42, ‘SRAM Rather than bringing the memory near the compute, recent work has also investigated bringing the compute into the memory. For instance, the multiply and accumulate operation can be directly integrated into the bit-cells of an SRAM array [102], as shown in Fig. 36(a). ’).  
Vali, Van Sickle, and Sze are in similar fields of endeavor as all relate to memory controllers.  Thus it would have been obvious to one of ordinary skill in the arts before the time of the claimed invention to incorporate the SRAM memory of Sze into the combination of Vali and Van Sickle.   One would be motivated to bring compute power into the SRAM, instead of bringing the memory near the computer,  in order to (Sze, page 19, column 1, lines 32-51) achieve 12x energy savings 

Regarding claim 15, the combination of Vali and Van Sickle teaches all of the limitations of claim 9 above.  The remainder of claim 14 recites limitations described in claim 8 above, and thus are rejected based on the teachings and rationale as described in claim 8 above.  



Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vali in  view of Van Sickle  and  Kurokawa (Kurokawa US 2018/0061344 A1).

Regarding claim 17,  the combination of Vali teaches A system to perform in-memory computations (Vali, column 2, lines 37-40, FIG. 11 illustrates a simplified block diagram of a memory device coupled to a memory access device as part of an electronic system according to 
the system comprising: a memory device comprising: an input interface to receive information while the memory device is coupled to a memory controller via the input interface (Vali, col 8, lines 53-56, ‘Controller 530 might further comprise an input/output (e.g., bi-directional) interface 538 configured to transfer and/or received data and/or commands into and out of the controller 530.’  Vali, col 10, lines 51-55, ‘The operating characteristics of a neural network according to various embodiments of the present disclosure might be at least partially defined by programming the memory cells used in neuron models comprising the neural network to various data states.’), 
wherein the information comprises first data (Vali, col 22, lines 38-42, ‘command and address signals could be received at inputs separate from those receiving the data signals, or data signals could be transmitted serially over a single I/O line of I/O bus 1134.’);
a memory array to store the first data (Vali, column 12, lines 20-28, ‘Referring to FIG. 6, a portion of a memory array of a memory device might be configured (e.g., partitioned) 600 to facilitate a neural network. The partition might comprise the entire array of memory cells or might comprise a part of the memory array. For example, portions of particular blocks, sectors, pages and/or strings of memory cells can be configured to facilitate a neural network operating mode according to various embodiments of the present disclosure.’); 
first circuitry coupled to the memory array (Vali, col 7, lines 53-59, ‘Controller 530 might further comprise an input/output (e.g., bi-directional) interface 538 configured to transfer and/or receive data and or commands into and out of the controller 530, for example. Interface 538 may comprise a multi-signal bus, for example.’ where Controller 530 is an example of first circuitry coupled to the memory array composed of memory cells such as memory cells 410, 412, 414 shown in Fig. 4 and memory cell 502 shown in Fig. 5A. ),
second circuity coupled to the first circuitry and to the memory array, (Vali column 11, lines 29-30 ‘As discussed above, FIG. 5A illustrates two neuron models as indicated by 540 and 542.’ which include neuron model circuitry 540 and 542.) 
the second circuitry comprising: multiple in-memory compute circuits comprising a first in-memory compute circuit and a second in-memory compute circuit (Vali, FIG. 5A, where neuron model  540 is an example of a first in-memory compute circuit and neuron model 542 is an example of a second in-memory compute circuit.  See Vali, column 6, lines 19-36 for a detailed description of the “sense operation” performed by the sense circuitry including a summation step ‘For example, the bit line current on BL 408 comprises a sum of the current, if any, flowing through each string of memory cells responsive to the conductive state of the selected memory cells of strings 402 and 404.”   See also Vali column 4, lines 16-35 for additional functions that the neuron model function may perform such as a sigmoid function.    The neuron model operations of Vali encompass the neural network operations shown in Figure 2)

and switch circuitry coupled between the memory array and the multiple in-memory compute circuits; (Vali teaches that individual lines are selected in column 8, lines 15-18, ‘The input nodes to the neuron model 540 might be represented by the word lines 5241, 5261 coupled to the selected memory cells comprising the neuron model 540.’  Vali teaches that memory cells are selected based on source select gates in column 3, lines 6-7.  As is well known in the art, a selection gate/circuit is an example of switch circuitry.))
wherein after the memory device is transitioned to the configuration (  Second circuit 430 is transitioned to the new configuration after it is received and implemented by the Controller 530.  See  Vali, col 16, lines 52-55, ‘word line drivers, such as those described with respect to FIG. 7A-7B, are configured to facilitate various memory device operations, such as sense (e.g., read), write and erase operations.’.  Vali, col 8, 7-10, ‘The word line register 532 facilitates the configuration of the word line drivers 534, 536 responsive to the received input values’.   Second circuit is downstream of word lines 0 to 3 shown in Fig. 4 and world lines shown in Fig. 5A, thus it’s operation is adjusted after the controller transitions to the new configuration), 
the second circuity is to: automatically perform the sequence of operations, based on the configuration (Vali, col 6, lines 46-48, ‘Sense circuitry 430 is configured to respond to the bit line current and generate an output responsive to the bit line current.’ ), 
to generate second data, (Vali column 6, lines 36-39 ‘Sensory circuitry 430 is configured to respond to the bit line current and generate an output responsive to the bit line current.’  See also FIG. 6, elements 608, 610, 612, 614, 616, and 618 and supporting paragraphs in 
wherein the second circuity is to operate the switch circuitry to enable the first in-memory compute circuit to receive from the memory array a first bit of the first data; (Vali FIG. 4, discloses a plurality of word lines to select from Sector J word Lines and Sector J+1 world lines”.    Vali discloses the selection step in column 5, lines 20-24 ‘’ According to various embodiments of the present disclosure, a neuron model as facilitated in a NAND array of memory cells may comprise one or more concurrently selected memory cells of one or more strings of memory cells coupled to a common bit line.’  Vali, column 5, lines 28-32, Vali teaches that memory cells are selected based on source select gates in column 3, lines 6-7.  As is well known in the art, a selection gate/circuit is an example of switch circuitry. )
perform a first in-memory computation of the sequence with the first in-memory compute circuit based on the an access of the first data stored at the memory array (Vali column 6, lines 36-39 ‘Sensory circuitry 430 is configured to respond to the bit line current and generate an output responsive to the bit line current’  where the bit line current is driven by and is an example of first data stored at the memory array.   See also FIG.4, elements 402 and 404 and column 5, lines 5-10 that show that shows the bit lines are also coupled to memory cells 402 and 404.).
wherein a result of the first in-memory computation is to be stored at the memory array (Vali, col 13, ‘The transferred neural network output data can be transferred to additional configured to store the transferred neural network output data, for example. ’   The output of the sense operation sent over the output line is stored in the word line register 532 where it then may be sent to the memory array.  Vali, column 8, lines 52-56 ‘Upon completion of the first sense operation of the neuron models 540 and 542, the word line register 532 receives the sensed data values transferred over the output signal lines 520, 522 and stores them in the word line register. See also Vali, column 7, lines 45-53 ‘The controller 530 comprises an access line (e.g., word line) register 532. The word line register 532 can be configured to store data representative of particular voltages to be applied to word lines 524, 526 coupled to the strings of memory cells 502-508 during operation of the memory device, for example. Controller 530 further comprises word line drivers 534,536. The word line drivers 534, 536 are configured to generate and apply particular voltages to the word lines 524, 526, such as responsive to data stored in the word line register 532, during operation of the memory device 500.‘); 
operate the switch circuitry to enable the second in-memory compute circuit to receive from the memory array a second bit based on the result of the first in-memory computation; (Vali FIG. 4 and column 6, lines 8-10, ’the input potentials may comprise output signals generated previously by other neurons models of the memory device for example.   Thus there is second data generated by the neuron model which is based on the output from an earlier neuron model. Vali teaches that individual lines are selected in column 5, lines 28-32 ‘A two input neuron model might comprise a selected memory cell from string 402 and concurrently a selected memory cell from string 404, such as memory cells 410 and 410, for 
and perform a second in-memory computation of the sequence with the second in-memory compute circuit based on the result of the first in-memory computation (Vali FIG. 4 and column 6, lines 8-10, ’the input potentials may comprise output signals generated previously by other neurons models of the memory device for example.’  See also Vali column 6, lines 36-39 ‘Sensory circuitry 430 is configured to respond to the bit line current and generate an output responsive to the bit line current.’   Thus there is second data generated by the neuron model which is based on the output from an earlier neuron model.  See also Fig. 8. that shows multiple nodes performing in-memory computations in a pipeline fashion.  See also Fig. 6, element 612 “receive level 1 output data at inputs of level 2 neuron models’. and element 614 ‘perform second sense operation on memory cells comprising level 2 neuron models’.);
and store the second data to the memory array (Vali, FIG 6, element 610 ‘transfer level 1 output data to controller’.   See also Vali, col 13, ‘The transferred neural network output data can be transferred to additional circuitry of the memory device, such as data registers or other controlling circuitry configured to store the transferred neural network output data, for example. ’   See also Fig. 8 that shows a plurality of neural network levels each containing memory for storage of the previous level.); 
and an output interface (Vali, FIG 5C output line 522, and column 7, lines 25-42) to couple the memory device to another device other than the memory controller (Vali, Fig 11 and column 20, lines 18-13, Fig. 11 discloses a processor 1130 which is a memory access device separate from the memory device that contains the memory controller.), the output interface to communicate the second data from the memory device, the to the other device, the output interface (Vali, FIG 5C output line 522, and column 7, lines 25-42) distinct from the input interface (See Vali, FIG 6, note that output line 522 is distinct from input interface 538.).
Vali discussed partitioning and programming the neural network memory in col 12, lines 17-35.  However, Vali does not explicitly discuss that programming involves an ordered list of instructions.    Thus Vali does not explicitly disclose information comprises first data, and an ordered list of instructions which specifies a sequence of operations; and the first circuitry to transition the memory device to a configuration after the ordered list of instructions is received via the input interface. 
Vali, col 20, lines 30-33, discloses ‘In general, however, the embodiments described herein are adaptable to any array architecture permitting generation of a data signal indicative of the data state of each memory cell.’   Van Sickle, of another field of endeavor, further discloses updating software (an example of an ordered list of instructions) on a memory controller which is an example of an architecture permitting generation of a data signal indicative of the data state of each memory cell.  Thus Van Sickle further discloses and an ordered list of instructions which specifies a sequence of operations (Van Sickle discloses downloading an order list of instructions in paragraph [0014] ‘once verified, the controller  and the first circuitry to transition the memory device to a configuration after the ordered list of instructions is received via the input interface (Van Sickle [0014] which runs the software (a sequence of operations) only after the controller has been updated). 
Vali and Van Sickle are in a similar field of endeavor as both relate to memory controllers directed to NAND devices.   Thus it would have been obvious to one of ordinary skill before the time of the claimed invention to incorporate the software update process of Van Sickle into the solution of Vali.   One would have been motivated to do so in order to (Van Sickle [0014]) correct errors or increase the efficiency of tasks.
However, the combination of Vail and Van Sickle does not explicitly teach and  a display device coupled to the memory device, the display device to display an image based on the second data.  
Kurokawa, of a similar field of endeavor, further discloses and  a display device coupled to the memory device, the display device to display an image based on the second data (Kurokawa 0017] ‘ One embodiment of the present invention is a display device including a processing circuit and a host device , where the host device is configured to perform arithmetic operation using a neural network on software and to perform supervised learning with the generate a weight coefficient on the basis of a first data and a teacher data and to input the weight coefficient to the processing circuit , where the teacher data has a first set value corresponding to a first luminance and a first color tone , and where the processing circuit is configured to generate a second data on the basis of the first data and the weight coefficient .’   Kurokawa [0018] ‘[ 0018 ] Another embodiment of the present invention is the display device according to ( 1 ) , including a sensor and a display portion , where the display portion includes a display element , where the sensor is configured to obtain the first data , where the second data has a second set value corresponding to a second luminance and a second color tone , and where the display element is configured to display an image corresponding to the second set value . ’
Vali, Van Sickle,  and Kurokawa, are in similar fields of endeavors as all relate to memory controllers for processing stored data.    Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the neural network processing of stored pixels and the displaying of the results as described by Kurokawa into the solution of Vali in view of Van Sickle.   One would be motivated to do so in order to (Kurokawa [0003], [0004], and [0015]) provide display devices such as mobile phones, smartphones, tablet terminal, and notebook personal computers (PC) with the ability to display an image with the use of reflected light when ambient light is sufficient strong, and displaying an image with a light-emitting element when ambient light is weak, enabling lower power consumption by the device.
	
Regarding claim 18, The combination of Vali, Van Sickle, and Kurokawa  teaches all of the limitations of claim 17 above.  The remainder of claim 18 recites limitations described in claim 2 above, and thus are rejected based on the teachings and rationale as described in claim 2 above.  



Regarding claim 20,  The combination of Vali, Van Sickle, and Kurokawa  teaches all of the limitations of claim 19 above.  The remainder of claim 20 recites limitations described in claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.  


Regarding claim 21, The combination of Vali, Van Sickle, and Kurokawa  teaches all of the limitations of claim 17 above.  The remainder of claim 19 recites limitations described in claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vali and in  view of Van Sickle and Kurokawa as disclosed in claim 17 above and further in view of Kim.
 Regarding claim 19, The combination of Vali, Van Sickle, and Kurokawa  teaches all of the limitations of claim 17 above.  The remainder of claim 19 recites limitations described in claim 3 above, and thus are rejected based on the teachings and rationale as described in claim 3 above.  



Response to Remarks
Examiner thanks applicant for the claim updates and remarks in their response of December 8, 2020.   They have been fully considered however they are not persuasive in light of the rejection above and remarks detailed below.
Applicant argues on page 10 of their remarks ‘However word lines 524 of memory device 500 are shown in Vali, FIG. 5 as being coupled only to drivers 534 of memory device 500 and to various memory cells of memory device 500.  Vali fails to disclose or suggest (for example) that word lines 524 might operate as an interface by with memory device 500 is coupled to some other device – e.g., where world lines 524 might communicate some alleged data from memory device 500 to said other device. “
Examiner respectfully disagrees.   Vali, FIG. 5C element sensory circuitry 518 that outputs signals via output line 522 to the controller, and per Vali, column 10, lines 1-9, the controller in turn reports status to the processor ‘Upon completion of the fourth sense operation of the neural network, the output data values, such as generated by sense circuitry 516, 518 during the fourth sense operation, might be transferred from the sense circuitry registers to the word line register 532 as discussed above. The word line register 532 can transfer the data values from the word line register over the bidirectional interface 538 to another portion of the memory device (not shown) such as control logic or to a memory access device (e.g., processor) coupled to the memory device, for example.’    The memory device of Vali is not a standalone device.  It may be connected to a processor that accesses memory and is separate from the memory device..

Applicant further argues on page 10 ‘Moreover, insofar as input/output interface 538 is bidirectional (see, e.g., Vali, col.7, lines 54-57 and col. 10, lines 5-10), Vali seems to preclude any need for word lines 524 to somehow operate as an output interface of memory device 500.   Accordingly, Vali fails to teach the variously claimed an output interface of a memory device (distinct from an input interface of said memory device) to couple the memory device to another device other than a memory controller, wherein the output interface is to communicate second data from the memory device to the other device’.
Examiner respectfully disagrees.  Vali, FIG. 5C and column 7, lines 25-42 discloses output line 522 to couple the memory device to a processor, which is an example of another device other than the memory controller.   See Vali, Fig 11 and column 20, lines 18-13, Fig. 11 discloses a processor 1130 which is a memory access device separate from the memory device that contains the memory controller.   Output line 522 is an example of an output interface to communicate the data from the memory device to the other device.  See Vali, FIG. 5C element sensory circuitry 518 that outputs signals via output line 522 to the controller, and per Vali, column 10, lines 1-9, the controller in turn reports status to the processor.    Note that output line 522 is separate and distinct from Input/output line 538 that performs input to the memory device.   Note that for the reasons stated above, examiner disagrees that ‘Vali seems to preclude any need for the memory device to operate as an output interface of memory device 500, given the other memory device is a processor that “accesses memory”.  It must have a means of receiving the memory.   

Applicant further argues on pages 10 and 11 that Van Sickle (or any other reference) fails to cure the deficiency of Vali.
Examiner respectfully disagrees that there is any deficiency identified by applicant that Sickle must cure.

Applicant further argues on pages 9-10  Vali fails to teach “wherein a result of the in-memory computation is stored at the memory array.  For example, Vali variously describes features wherein output data values determined during a first sense operation are utilized to facilitate the generation and application of word line potentials during a second sense operation following the first sense operation.  
Examiner respectfully disagrees.  The output of the sense operation sent over the output line is stored in the word line register 532 where it then may be sent to the memory array.  Vali, column 8, lines 52-56 ‘Upon completion of the first sense operation of the neuron models 540 and 542, the word line register 532 receives the sensed data values transferred over the output signal lines 520, 522 and stores them in the word line register. See also Vali, column 7, lines 45-53 ‘The controller 530 comprises an access line (e.g., word line) register 532. The word line register 532 can be configured to store data representative of particular voltages to be applied to word lines 524, 526 coupled to the strings of memory cells 502-508 during operation of the memory device, for example. Controller 530 further comprises word line drivers 534,536. The word line drivers 534, 536 are configured to generate and apply particular voltages to the word lines 524, 526, such as responsive to data stored in the word line register 532, during operation of the memory device 500. ‘

Applicant further argues on page 10 ‘However, in Vali, the phrase “sense operation” is used only to refer to operations which read from (rather than write to) memory cells.
Examiner respectfully disagrees.   See Vali, column 6, lines 19-36 ‘During a sense operation, BL 408 might be pre-charged to a particular level prior to concurrently applying the first and second input potentials to the two selected memory cells 410, 410 comprising the first neuron model. As discussed above, unselected memory cells of strings 402 and 404 are operated in a pass through mode to conduct regardless of any data state they might be in. Thus, the amount of current present on the bit line BL 408 during the sense operation is dependent upon the data states of the two selected memory cells and the potentials (e.g., input potentials) applied to their respective word lines. For example, the bit line current on BL 408 comprises a sum of the current, if any, flowing through each string of memory cells responsive to the conductive state of the selected memory cells of strings 402 and 404. As discussed above, unselected memory cells of strings 402 and 404 are operated in a pass through mode to conduct regardless of any data State they might be in. ’   See also Vali column 4, lines 16-35 for additional functions that the sense operation may perform such as a sigmoid function.   Thus, Vali column 11, lines 29-30 ‘As discussed above, FIG. 5A illustrates two neuron models as indicated by 540 and 542’  where neuron model  540 is an example of a first in-memory compute circuit and neuron model 542 is an example of a second in-memory compute circuit.  The neuron model operations of Vali encompass the neural network operations shown in Figure 2, which includes summation functions and additional functions such as the more complex sigmoid function.)

Applicant further argues on page 12 ‘Vail fails to teach or suggest whether or how an input interface of a memory device might receive information while the memory device is coupled to the memory controller via the input interface, wherein the information comprises first data, and an order list of instructions specified which specifies a sequence of operations including one or more of the claimed in-memory computations.  Although Van Sickle describes features generally related to the updating of firmware, such features – to the extent that they could be applied, for example, to memory device 1000 of Vali (Which Applicants do not agree) – would result in a relatively less efficient way to implement the writing of a neural network model to a memory device. 
Examiner respectfully disagrees.  Vali discloses that the memory controller may receive commands and data over the input/output interface 538, and since the memory device is coupled to the memory controller via an input interface 538 continuously, it would perform this information ‘while the memory device is coupled to a memory controller via the input interface’.    Firmware is an example of an ordered list of instructions which specifies a sequence of operations including one or more of the claimed in-memory computations.  Vali describes a table driven approach in column 19, line 25-30 also discloses that ‘Control circuitry 1032 further comprises additional logic circuitry 1036 such as to facilitate a comparison operation of one or more data values generated during sensing, Such as those combined together to generate a single data value 1038 for a sense operation performed on a particular neuron model.’   Vali, column 19, lines 44-47 discloses ‘Control circuitry 1032 might be 

Applicants arguments with respect to independent claims 9 and 17 are based on logic similar to that of claim 1, thus have been addressed in the claim rejections and remarks relating to claim 1 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
A screen shot taken by archive.org on May 3, 2017 of the web page learnabout-electronics.org/Digital/dig42.php that discloses  that Data Selectors & Multiplexers are a form of Data Selectors which perform the function of Mechanical Selector Switches.                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138